United States Court of Appeals
                                                                         Fifth Circuit
                                                                       F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                      September 1, 2004

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                  No. 03-60684
                                Summary Calendar


ALEMSEGHED GHIRMAI SHIFERAW,

                                            Petitioner,

versus

JOHN ASHCROFT, U. S. ATTORNEY GENERAL,

                                            Respondent.

                            --------------------
                  Petition for Review of an Order of the
                       Board of Immigration Appeals
                           (BIA No. A76 942 538)
                            --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Petitioner Alemseghed Ghirmai Shiferaw seeks review of the

July 24, 2003, decision rendered by the Board of Immigration

Appeals    (“BIA”).        The    BIA   denied     Shiferaw’s     motion      for

reconsideration of its decision denying his earlier motion to

reopen his removal proceedings.            He asserts that the immigration

judge    (“IJ”)    erred   in    denying    his   application    for    asylum,

withholding of deportation, and protection under the Convention

Against Torture.      He also contends that the BIA erred in affirming

the IJ’s decision without opinion and in denying his motion to

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
reopen.   As Shiferaw did not file a petition for review within 30

days of the BIA’s orders affirming the IJ’s decision and denying

his motion to reopen, we do not have jurisdiction to review those

orders.   See Karimian-Kaklaki v. I.N.S., 997 F.2d 108, 111 (5th

Cir. 1993).

     As Shiferaw filed a petition for review within 30 days of the

BIA’s July 24, 2003, order denying his motion for reconsideration,

however, we have jurisdiction to review that order.   See id.   The

record supports the BIA’s determination that Shiferaw, in his

reconsideration motion, failed to point to any legal or factual

error by the BIA in denying his motion to reopen.     As a result,

Shiferaw has not shown that the BIA abused its discretion in

denying his reconsideration motion on the grounds that he had

failed to make such a showing.       See 8 C.F.R. § 1003.2(b)(2).

Accordingly, Shiferaw’s petition for review is

DENIED.




                                 2